Order entered September 29, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00215-CV

   MARSHA DENISE DILLON, BENEFICIARY, ON BEHALF OF THE
    ESTATE OF BASKIN J. CULPEPPER AND MARSHA DILLON,
                  INDIVIDUALLY, Appellant

                                        V.

                            KIMBERLY KING, Appellee

                     On Appeal from the Probate Court No. 2
                              Dallas County, Texas
                      Trial Court Cause No. PR-17-01307-2

                                     ORDER

      Before the Court is appellee’s motion for extension of time to file her brief.

We GRANT the motion and ORDER the brief received September 25, 2020 filed

as of the date of this order.


                                             /s/   KEN MOLBERG
                                                   JUSTICE